Exhibit Contact: Crescendo Communications, LLC David Waldman or Klea Theoharis Tel: (212) 671-1020 Email: newn@crescendo-ir.com New Energy Systems Group Appoints Prominent Industry Veteran and Anytone Co-Founder Weihe Yu As Chairman of the Board New York and Shenzhen – December 10, 2009 – New Energy Systems Group(OTCBB: NEWN), a manufacturer and distributor of battery components in China, today announced that it has appointed Weihe Yu as Chairman of the Board.Mr. Yu is one of the founders of Shenzhen Anytone Technology Co., Ltd., a high tech, integrated research, manufacturing and marketing company for lithium batteries that was acquired by New Energy Systems Group earlier this month. Mr. Weihe Yu has spent his career in the industrial sector where he has demonstrated his ability to maximize performance, streamline costs and increase sales.Most recently, he was one of the founders and the general manager of Shenzhen Anytone Technology Co., Ltd.After only three years the company became a leader in the mobile power industry with many patents and core technologies.Under his management, Anytone has become a highly recognized brand, and the company’s revenue has grown more than 100% annually over the past four years.Prior to Anytone, Mr. Yu was general manager of Shenzhen Four Images Industrial Co., Ltd. whose business is to create protection circuits for lithium ion batteries.During his tenure there, the company’s proprietary products were at the forefront of the industry and widely used by the largest customers of lithium ion batteries.From 1998 to 2000, Mr. Yu served in key management positions at the Yangxin Aluminum Alloy Wheel Co., Ltd, an automobile alloy wheel manufacturer.In his role there, he created a comprehensive marketing management and performance appraisal system that greatly enhanced the performance of the company.Mr. Yu graduated from the Huangshi Institute of Technology in Hubei Province in 1998. Mr.
